MEMORANDUM**
Vanush Asatryan and his wife, Roza Asatryan, natives and citizens of Armenia, *869petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Siong v. INS, 376 F.3d 1030, 1036 (9th Cir.2004), and we deny the petition for review.
Petitioners contend that they were denied a full and fair hearing because the immigration judge suggested that they withdraw their applications for asylum, withholding of removal, and relief under the Convention Against Torture. The record reflects Petitioners discussed withdrawing their applications with their counsel, and Petitioners do not demonstrate they were eligible for relief. Accordingly, the BIA did not abuse its discretion in denying Petitioners’ motion to reopen. See Antonio-Cruz v. INS, 147 F.3d 1129, 1131 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.